Citation Nr: 0533097	
Decision Date: 12/07/05    Archive Date: 12/21/05	

DOCKET NO.  04-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  His personnel records disclose that he served in 
Vietnam from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Muskogee, Oklahoma, that denied entitlement to 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

A review of the evidence of record reveals varying 
psychiatric diagnoses, including PTSD and depression.  

A review of the available military personnel records reflects 
that the veteran served in Vietnam from July 1967 to February 
1969.  His principal duty assignment during his entire time 
in Vietnam was as a wireman with the 188th MP Company.  He 
participated in several campaigns, including the Tet Counter 
Offensive, the Vietnam Counter Offensive Phase III, the 7th 
Campaign (Unnamed), The Vietnam Counter Offensive Phase IV, 
the Vietnam Counter Offensive Phase V, and an Unnamed 
Campaign (9th).  However, no attempt has been made to secure 
any records pertaining to the activities of the unit during 
the more than one year the veteran was assigned to it while 
stationed in Vietnam.  

In his stressor statement, the veteran referred to various 
incidents that he indicated were of a stressful nature.  He 
recalled one incident in which an individual he called his 
best friend was wounded in action in late 1967 or early 1968.  
He stated the individual was, like him, assigned to the 188th 
MP Company, 92nd Battalion, 89th Brigade. A check of the 
Vietnam Memorial Directory of Names by the RO does not 
contain the name of the individual. 

The Board notes that under the Veterans Claims Assistance Act 
of 2000 (VCAA), VA is obligated to provide an examination 
when the record contains competent evidence that a claimant 
has a current disability, the record indicates that a 
disability or signs or symptoms of a disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002).  Also, the statutory 
duty to assist a claimant includes providing VA examinations 
when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The record reveals the veteran has not been accorded a 
psychiatric examination by VA.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  VA should contact the veteran and 
request that he provide as specific 
information as possible regarding any 
stressful incidents he experienced during 
his time in Vietnam.  He should be asked 
to be as specific as possible about the 
details regarding the claimed stressors.  
He should provide dates, places, units of 
assignment, and times of any events, 
description of events, and the names and 
any other identifying information 
concerning any other individuals involved 
in the events.  If possible, he should 
indicate the location and approximate 
time (within a two-month specific date 
range) of any stressful event or events 
in question, and the unit of assignment 
at the time the stressful event occurred.  
He is specifically to indicate whether or 
not the best friend he identified as 
having been wounded in action in either 
late 1967 or early 1968 was killed or 
not.  He is to be informed that this 
information is necessary to obtain 
supportive evidence of the stressful 
event or events and that failure to 
respond by providing as complete a 
response as possible may result in a 
denial of his claim.  

2.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia, 22150-3197, 
should be contacted and asked to provide 
any unit diaries or command chronologies 
or any other information pertaining to 
the activities of the 188th Military 
Police Company, 92nd Battalion, 89th 
Brigade, between 1967 and January 1969.  
Of particular interest are the activities 
of the unit in December 1967 and January 
1968.  Any information obtained should be 
associated with the claims folder.  If 
the search results in negative results, 
documentation to that effect should be 
placed in the claims file.  

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder, and a 
copy of this REMAND, must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support a diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  The claims file, to 
include a copy of this REMAND and any 
information provided by the CURR, must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.  

4.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is to be advised of 
the importance of providing more specific information 
regarding his activities in Vietnam and is to be told that 
any examination requested in this REMAND is deemed necessary 
to evaluate his claim, and that his failure without good 
cause, to report for any scheduled examination, could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2005).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

